UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-2281


REACHING HEARTS INTERNATIONAL, INC.,

                Plaintiff - Appellee,

           v.

PRINCE GEORGE’S COUNTY; COUNTY COUNCIL OF PRINCE GEORGE’S
COUNTY, Sitting As The District Council,

                Defendants - Appellants.

--------------------------------------

KATHLEEN O. DUGAN; MICHAEL F. DUGAN; DAVID RIDGWAY; MARY
RIDGWAY,

                Amici Supporting Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:05-cv-01688-RWT)


Argued:   January 28, 2010                 Decided:   March 3, 2010


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: William Walter Wilkins, NEXSEN PRUET, Greenville, South
Carolina, for Appellants.    Ward Baldwin Coe, III, GALLAGHER,
EVELIUS & JONES, LLP, Baltimore, Maryland, for Appellee.     ON
BRIEF: Kirsten E. Small, NEXSEN PRUET, Greenville, South
Carolina; Rajesh A. Kumar, Peggie N. McWhorter, Upper Marlboro,
Maryland, for Appellants.    David W. Kinkopf, Brian T. Tucker,
GALLAGHER, EVELIUS & JONES, LLP, Baltimore, Maryland, for
Appellee. G. Macy Nelson, Ann MacNeille, LAW OFFICES OF G. MACY
NELSON, Towson, Maryland, for Amici Supporting Appellants.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Reaching Hearts International, Inc. (“Reaching Hearts”), a

Seventh Day Adventist congregation, purchased property in Prince

George’s County, Maryland (“the County”) on which it intended to

build a church and related facilities.                  The property’s zoning

permitted   churches    as   a   matter      of    right.     However,      Reaching

Hearts was unable to obtain a change in the sewer and water

classification    for   portions    of       the   property.      The    denial   of

reclassification    effectively      prohibited         the    church’s     planned

development of a worship center.             Many other properties received

approval for sewer and water reclassifications in 2003 and 2005,

but Reaching Hearts — the only church property — was denied such

a reclassification.

     After multiple unsuccessful administrative applications and

appeals,    Reaching    Hearts     filed      suit    in    the    United     States

District Court for the District of Maryland, alleging that the

County had violated its rights under the Equal Protection Clause

and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”). 1    See 42 U.S.C. §§ 2000cc et seq.                  Reaching Hearts

prevailed on both claims in a seven-day jury trial, obtaining an


     1
        The relevant facts are adequately summarized in the
district court’s thorough opinion. See Reaching Hearts Int’l,
Inc. v. Prince George’s County, 584 F. Supp. 2d 766 (D. Md.
2008).



                                         3
award of $3,714,822.36 in damages and an injunction against the

County as to future discriminatory treatment.                              The County filed

a    timely    appeal   and     our    jurisdiction             arises     under     28   U.S.C.

§ 1291.

       On appeal, the County argues that the district court should

have granted its request for judgment as a matter of law on both

the Equal Protection and RLUIPA claims, or — in the alternative

—     that     multiple       deficiencies              in     the     proceedings         below

necessitate      a    new    trial.        Because           our    review   of    the    record

reveals no error requiring reversal, we affirm the judgment of

the district court.



                                               I.

       The County’s initial argument that the district court erred

in    denying    it   judgment        as   a   matter          of    law   against    Reaching

Hearts is reviewed de novo. 2                   Our analysis of this issue is,

however,      greatly       circumscribed          by    the       applicable     standard    of

review.       See Dotson v. Pfizer, Inc., 558 F.3d 284, 292 (4th Cir.

2009).       Judgment as a matter of law is only appropriate if any


       2
        Because all aspects of this case are ripe for
adjudication, we reject the County’s jurisdictional argument.
See Patsy v. Bd. of Regents, 457 U.S. 496, 500-01 (1982); Flying
J Inc. v. City of New Haven, 549 F.3d 538, 545 (7th Cir. 2008);
see also Shalala v. Ill. Council on Long Term Care, Inc., 529
U.S. 1, 13 (2000).



                                               4
reasonable      jury,     “viewing       the     evidence       in    the    light       most

favorable to” Reaching Hearts, would necessarily find in the

County’s      favor.      Id.      In     determining          whether      the    evidence

supports “only one reasonable verdict,” id. (quotation omitted),

we refrain from making “credibility determinations or weigh[ing]

the evidence,” as these are “jury functions, not those of a

judge.”       Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150 (2000).

       We    have   reviewed      the    record,      disregarded          “all    evidence

favorable" to the County that the jury was “not required to

believe,”      id. at 151, and cannot say that the district court

erred in denying the County’s motion for judgment as a matter of

law.    Viewed in the light most favorable to Reaching Hearts, the

evidence presented at trial of the County’s anti-church animus

was    very    strong.       The     evidence        thus      supports      the     jury’s

conclusion      that     (1) the        County      intentionally           discriminated

against      Reaching    Hearts    on    a     prohibited       ground,      and    (2) the

County imposed or implemented a land use regulation in a manner

that imposed a substantial burden on Reaching Heart’s religious

exercise, without satisfying the standard of strict scrutiny.

       Our    conclusion    in     this      regard       is   not    altered       by    the

County’s      assertion    that     the      doctrines         of    res    judicata      and

collateral estoppel barred Reaching Hearts from introducing as

evidence      the   County’s      denial       of   the    2003      water    and    sewage

                                             5
category      change      application.              Assuming,       but    specifically         not

deciding, that the district court erred in allowing the jury to

consider      the    denial         of     the    2003    application,      this       error    was

harmless.         “Considering the record as a whole,” in the light

most       favorable      to        Reaching       Hearts,     “there      is    overwhelming

evidence” that the County discriminated against the church on

religious grounds.                  Brinkley-Obu v. Hughes Training, Inc., 36

F.3d 336, 356 (4th Cir. 1994).                          “That evidence would have been

sufficient without” consideration of the County’s denial of the

2003 application, a fact which “almost surely did not affect the

outcome of the case.” 3               Id. (quotation omitted).

       The    County,      in        the    alternative,        contends        that    multiple

evidentiary         and   instructional              errors    by    the    district       court

necessitate a new trial.                         We disagree.       Our review of these

claims,      at   least        to    the     extent      the   County’s     arguments          were

preserved below, is for an abuse of discretion.                              See Buckley v.

Mukasey, 538 F.3d 306, 317, 322 (4th Cir. 2008); United States

v. Jeffers, 570 F.3d 557, 564 n.4 (4th Cir. 2009).                                 Even if we


       3
       Even if we were to accept the County’s argument that
Reaching Hearts was barred from instituting a RLUIPA claim
because it failed to include this claim in the mandamus action
filed in Maryland state court, but see Frazier v. King, 873 F.2d
820, 824 (5th Cir. 1989), Reaching Hearts also prevailed on its
equal  protection   claim.     Prevailing   on  that  ground  is
independently sufficient to support the damages award and
injunctive remedy Reaching Hearts obtained below.



                                                    6
were        to   conclude       the    district         court        erred    on    any     of    the

evidentiary            claims     the       County           now     argues,        reversal       is

appropriate only if the County demonstrates sufficient resulting

prejudice.             See    Buckley,      538    F.3d       at     317,    322.     Given      the

strength of Reaching Hearts’ evidence, the County has failed to

show that any plausible error committed by the district court

was sufficiently prejudicial to warrant a new trial, i.e., that

an error-free trial was likely to result in a different outcome

in this case. 4              See Muhammad v. Kelly, 575 F.3d 359, 375 (4th

Cir. 2009).

        The County’s arguments relating to the scope of damages and

injunctive         relief       awarded       by       the    district        court    are       also

reviewed         for   an     abuse    of   discretion.              See     Robles    v.    Prince

George’s County, 302 F.3d 262, 271 (4th Cir. 2002); Tuttle v.

Arlington County Sch. Bd., 195 F.3d 698, 703 (4th Cir. 1995).

We thus “give the benefit of every doubt to the judgment of the

trial       judge.”          Robles,    302   F.3d       at    271       (quotation       omitted).

After       considering         the    evidence         and        the   arguments     presented

below, we cannot say that the district court’s remedial rulings

were “outside the range of choices permitted.”                                 Evans v. Eaton

        4
       The County is “‘entitled to a fair trial but not a perfect
one,’ for there are no perfect trials.” McDonough Power Equip.,
Inc. v. Greenwood, 464 U.S. 548, 553 (1984) (quoting Brown v.
United States, 411 U.S. 223, 231-32 (1973)).    In this case, we
are persuaded that the trial was fair.



                                                   7
Corp. Long Term Disability Plan, 514 F.3d 315, 322 (4th Cir.

2008) (quotation omitted).

     Thus,   having   found   no   reversible   error   in   any    of   the

challenged actions of the district court, we affirm the judgment

of the district court.

                                                                   AFFIRMED




                                    8